         Case 5:19-cr-40091-DDC Document 4 Filed 09/25/19 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,
             Plaintiff,

v.                                         Case No.    19-mj-05105-ADM-1

JARRETT WILLIAM SMITH,
                  Defendant.
_______________________________________________________________________

                  WITHDRAWAL OF COUNSEL AND
      ENTRY OF APPEARANCE OF SUBSTITUTED COUNSEL
________________________________________________________________________
      Pursuant to Fed. R. Civ. P. 5(b) and Rule 83.5.5(c) of the Rules of

Practice and Procedure for the United States District Court for the District of

Kansas, Rich Federico, Assistant Federal Public Defender for the District of

Kansas, hereby enters his appearance on behalf of Jarrett William Smith, in

the above-captioned matter.

      Counsel would further request that Thomas W. Bartee’s name be

removed as counsel of record on this case and also removed from the electronic

notification list.
        Case 5:19-cr-40091-DDC Document 4 Filed 09/25/19 Page 2 of 2




                                    Respectfully submitted,


                                    s/ Rich Federico
                                    Rich Federico, #22111
                                    Assistant Federal Public Defender
                                    117 SW 6th Avenue, Suite 200
                                    Topeka KS 66603
                                    Telephone: 785/232-9828
                                    Fax: 785/232-9886
                                    Email: rich_federico@fd.org


                                    s/ Thomas W. Bartee
                                    Thomas W. Bartee, #15133
                                    Assistant Federal Public Defender
                                    500 State Avenue, Suite 201
                                    Kansas City, KS 66101
                                    Telephone: 913-551-6712
                                    Fax: 913-551-6562
                                    Email: tom_bartee@fd.org




                       CERTIFICATE OF SERVICE

      I hereby certify that on September 25, 2019, I electronically filed the
foregoing with the clerk of the court by using the CM/ECF system which will
send a notice of electronic filing to the following:

      Anthony W. Mattivi
      Assistant United States Attorney
      anthony.mattivi@usdoj.gov

                                    s/ Rich Federico
                                    Rich Federico




                                      2
